Exhibit 10.3 PREFERRED STOCK PURCHASE AGREEMENT By and Between THE AMACORE GROUP, INC. and VICIS CAPITAL MASTER FUND March 10, 2008 PREFERRED STOCK PURCHASE AGREEMENT This PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”), dated this 10th day of March, 2008, is made by and between THE AMACORE GROUP, INC., a Delaware corporation (the “Company”), and VICIS CAPITAL MASTER FUND (the “Purchaser”). R E C I T A L S WHEREAS, pursuant to the terms and conditions of this Agreement, the Company wishes to issue and sell to the Purchaser, and the Purchaser wishes to acquire from the Company: (a) 400 shares (the “Acquired Shares”) of the Company’s Series G Convertible Preferred Stock, par value $.001 per share (the “Series G Preferred Stock”). NOW, THEREFORE, the Company and the Purchaser hereby agree as follows: ARTICLE I PURCHASE AND SALE OF THE ACQUIRED SHARES 1.1Purchase and Sale of the Acquired Shares.Subject to the terms and conditions hereof and in reliance on the representations and warranties contained herein, or made pursuant hereto, the Company will issue and sell to the Purchaser, and the Purchaser will purchase from the Company at the closing of the transactions contemplated hereby (the “Closing”), the Acquired Shares for $4,000,000 in cash (the “Purchase Price”). 1.2Closing.The
